No. 99-50085
                                  -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-50085
                          Summary Calendar


SUZANNE MONK,

                                            Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-95-CV-679-SS
                       --------------------

                          January 11, 2000

Before POLITZ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Suzanne Monk appeals the district court’s affirmance of the

Social Security Commissioner’s denial of disability benefits.

She contends that Administrative Law Judge (ALJ) did not consider

the debilitating effect of Monk’s lupus, Monk’s difficulties with

using her hands, or the disabling effect of the combination of

all of Monk’s impairments.    She also argues that there was

uncontested evidence from her treating physician that Monk’s

condition equaled a listed impairment.      She lastly contends that

the Commissioner did not carry its burden of demonstrating that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-50085
                                  -2-

there were a significant number of available jobs in the national

economy which Monk could perform.

     Our review of the record reveals that the ALJ considered all

of Monk’s impairments, as well as the combined effect of her

impairments.     The report regarding Monk’s condition matching a

listed impairment was not presented in the proceedings before the

ALJ or the Appeals Council.     Monk has not shown good cause for

not before presenting such evidence.     Also, the report does not

indicate whether Monk’s condition equaled a listed impairment

during the time her application for benefits was pending.     See

Falco v. Shalala, 27 F.3d 160, 164 (5th Cir. 1994).     Lastly, the

record shows that the Commissioner carried its burden of

demonstrating that there were a significant number of jobs

available in the national economy which Monk could perform.     See

42 U.S.C. § 423(d)((2)(A).     The evidence supporting this

determination was substantial.     See id. at 162.

     AFFIRMED.